
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5.2


THIRD AMENDMENT TO LEASE


        THIS THIRD AMENDMENT TO LEASE ("Amendment") is made and entered into as
of the 28th day of November 2003, by and between CATELLUS DEVELOPMENT
CORPORATION, a Delaware corporation ("Landlord"), and ALLOS THERAPEUTICS, INC.,
a Delaware corporation ("Tenant").


R E C I T A L S :


        A.    Landlord and Tenant entered into that certain Office Lease dated
as of April 4, 2001 (the "Original Lease"), as amended by that certain First
Amendment to Lease and Commencement Date Memorandum dated as of November 1, 2002
("First Amendment"), that certain Second Amendment to Lease dated November 12,
2002 ("Second Amendment"), and that certain Amended and Restated Second
Amendment to Lease dated December 9, 2002 ("Restated Second Amendment"), whereby
Tenant leased certain office space in the building located at 11080 CirclePoint
Road in Westminster, Colorado. The Original Lease, as amended by the First
Amendment, Second Amendment and Restated Second Amendment, is referred to herein
as the "Lease."

        B.    By this Amendment, Landlord and Tenant desire to expand the
Premises and to otherwise modify the Lease as provided herein.

        C.    Unless otherwise defined herein, capitalized terms as used herein
shall have the same meanings as given thereto in the Lease.

        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


A G R E E M E N T :


        1.    The Existing Premises.    Landlord currently leases to Tenant that
certain office space containing 43,377 rentable square feet located on the
ground and second (2nd) floors of the Building (the "Existing Premises").

        2.    Expansion of the Premises.    That certain space located on the
ground floor of the Building consisting of approximately 579 rentable square
feet, as outlined on the floor plan attached hereto as Exhibit A and made a part
hereof, is referred to herein as the "Expansion Space." Tenant shall lease the
Expansion Space effective as of March 1, 2004 (the "Expansion Commencement
Date"). Accordingly, effective upon the Expansion Commencement Date, the
Existing Premises shall be increased to include the Expansion Space. Such
addition of the Expansion Space to the Existing Premises shall, effective as of
the Expansion Commencement Date, increase the number of rentable square feet
leased by Tenant in the Building to a total of 43,956 rentable square feet,
subject to verification pursuant to Section 3 below. Effective as of the
Expansion Commencement Date, all references in the Lease to the "Premises" shall
mean and refer to the Existing Premises as expanded by the Expansion Space. The
period from the Expansion Commencement Date through the Expiration Date is
referred to herein as the "Expansion Term".

        3.    Verification of Rentable Square Footage.    The rentable square
footage of the Expansion Space shall be subject to verification in accordance
with the provisions of Section 2.1 of the Original Lease, except that Landlord
shall cause its space measurement consultant to provide such verification within
thirty (30) days following the Expansion Commencement Date. If such verification
results in a rentable square footage of the Expansion Space that is different
than that set forth in Section 2 above, then the parties shall further amend the
Lease to modify all amounts, percentages and figures appearing or referred to in
this Amendment to conform to such corrected rentable square footage (including,
without limitation, the Base Rent, and Tenant's Percentage Share and the TI
Allowance).

1

--------------------------------------------------------------------------------



        4.    Base Rent.    During the Expansion Term, and in addition to the
Base Rent for the Existing Premises, Tenant shall pay Base Rent for the
Expansion Space as follows (although Base Rent for the Existing Premises and the
Expansion Space are separately identified, such amounts shall be a single and
non-severable rental obligation):

Period of Expansion Term
  Annual Base Rent Per
Rentable Square Foot   Annual Base Rent   Monthly Base Rent  

3/01/04 - 3/31/04

  $ 13.00   $ 7,527.00   $ 627.25  

4/1/04 - 9/30/06

  $ 13.50   $ 7,816.50   $ 651.38  

10/1/06 - 10/31/08

  $ 14.50   $ 8,395.50   $ 699.63  

        5.    Tenant's Percentage Share.    Commencing on July 1, 2003, and
continuing thereafter during the Expansion Term, Tenant's Percentage Share shall
be increased to 29.10%.

        6.    Exclusion of Variable Operating Expenses.    Operating Expenses
attributable to the Expansion Space shall exclude those Operating Expenses that
vary with occupancy, such as janitorial expenses and utility costs (other than
those attributable to the Common Facilities), until the Tenant Improvements (as
defined in Exhibit B) are substantially completed in all or any portion of the
Expansion Space.

        7.    Tenant Improvements.    The Tenant Improvements (as defined in
Exhibit B) in the Expansion Space shall be installed and constructed in
accordance with the terms of the Tenant Work Letter attached hereto as Exhibit B
and made a part hereof. The parties acknowledge that there is no required time
schedule to construct the Tenant Improvements, and Tenant shall, subject to
Landlord's reasonable approval, be entitled to designate when the Tenant
Improvements are to be constructed. Tenant acknowledges that construction of the
Tenant Improvements may occur during the Expansion Term and that the performance
of such work shall not be deemed a constructive eviction nor shall Tenant be
entitled to any abatement of Rent in connection therewith. In addition, Landlord
shall not be liable for any damage to property, injury to persons or damage to
Tenant's business caused by the construction of the Tenant Improvements during
the Expansion Term.

        8.    Parking.    During the Expansion Term, Tenant shall rent from
Landlord an additional two (2) parking spaces for use in the Building's parking
facility. Tenant's rental and use of such additional parking spaces shall be in
accordance with, and subject to, all provisions of Section 2.4 of the Original
Lease.

        9.    Brokers.    Each party represents and warrants to the other that
no broker, agent or finder negotiated or was instrumental in negotiating or
consummating this Amendment other than Equis Corporation and CB Richard Ellis
("Brokers"). Landlord shall pay a brokerage commission to Brokers in accordance
with separate agreements between and Landlord and Brokers. Subject to the
foregoing, each party agrees to defend, indemnify and hold harmless the other
party from and against any claim for a commission or finder's fee by any person
or entity who claims or alleges that they were retained or engaged by the
indemnifying party or at the request of such party in connection with this
Amendment.

        10.    Tenant Representations.    Each person executing this Amendment
on behalf of Tenant represents and warrants to Landlord that, and Tenant shall,
at Landlord's request, provide Landlord with evidence that: (a) Tenant has full
right and authority to enter into this Amendment and to perform all of Tenant's
obligations hereunder; and (b) each person signing this Amendment on behalf of
Tenant is duly and validly authorized to do so.

        11.    No Further Modification.    Except as set forth in this
Amendment, all of the terms and provisions of the Lease shall apply with respect
to the Expansion Space and shall remain unmodified and in full force and effect.
Effective as of the date hereof, all references to the "Lease" shall refer to
the Lease as amended by this Amendment.

2

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Amendment has been executed as of the day and
year first above written.

    "Landlord":
 
 
CATELLUS DEVELOPMENT CORPORATION,
a Delaware corporation
 
 
By:
 
Catellus Commercial Development
Corporation, a Delaware corporation         Its: Agent
 
 
By:
 
/s/ John Bezzant


--------------------------------------------------------------------------------

        Name:   John Bezzant


--------------------------------------------------------------------------------

        Its:   Vice President


--------------------------------------------------------------------------------


 
 
"Tenant":
 
 
ALLOS THERAPEUTICS, INC.,
a Delaware corporation
 
 
By:
 
/s/ Michael E. Hart


--------------------------------------------------------------------------------

        Name:   Michael E. Hart


--------------------------------------------------------------------------------

        Its:   President/CEO


--------------------------------------------------------------------------------


 
 
By:
 



--------------------------------------------------------------------------------

        Name:  


--------------------------------------------------------------------------------

        Its:  


--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------






EXHIBIT A

OUTLINE OF EXPANSION SPACE


GRAPHIC [g540886.jpg]

1

--------------------------------------------------------------------------------






EXHIBIT B


TENANT WORK LETTER


        This Work Letter ("Work Letter") is attached to the Amendment as
Exhibit B and incorporated into the Amendment by reference. Capitalized terms
used herein and not defined herein shall have the respective meanings set forth
in the Lease.

        1.    Landlord's Work.    Landlord has constructed the Building in
accordance with the plans and specifications described in Schedule 1 attached
hereto.

        2.    Tenant Improvements.    

        2.1    TI Allowance.    Tenant shall be entitled to a one-time tenant
improvement allowance (the "TI Allowance") in the amount of Thirty Dollars
($30.00) per rentable square foot of the Expansion Space for the costs relating
to the initial design and construction of Tenant's improvements that are
permanently affixed to the Expansion Space (the "Tenant Improvements"). In no
event shall Landlord be obligated to make disbursements pursuant to this Work
Letter in a total amount which exceeds the TI Allowance. Provided the Tenant
Improvements are constructed and are consistent with the improvements in the
Existing Premises, Tenant shall be entitled to a credit against Base Rent first
payable for the Expansion Space in an amount equal to any unused portion of the
TI Allowance.

        2.2    Disbursement of the TI Allowance.    Except as otherwise set
forth in this Work Letter, the TI Allowance shall be disbursed by Landlord (each
of which disbursements shall be made pursuant to Landlord's disbursement
process), only for the following items and costs (collectively, the "TI
Allowance Items"): (a) payment of the fees of the "Architect" and the
"Engineers," as those terms are defined in Section 2.3 of this Work Letter, and
payment of the fees incurred by, and the cost of documents and materials
supplied by, Landlord and Landlord's consultants in connection with the
preparation and review of the "Working Drawings," as that term is defined in
Section 2.3 of this Work Letter; (b) the payment of plan check, permit and
license fees relating to construction of the Tenant Improvements; (c) the cost
of construction of the Tenant Improvements; (d) the cost of any changes in the
base, shell and core of the Building when such changes are required by the
Working Drawings (including if such changes are due to the fact that such work
is prepared on an unoccupied basis) or are otherwise required by Applicable Law
as a result of the construction of the Tenant Improvements, such cost to include
all direct architectural and/or engineering fees and expenses incurred in
connection therewith; (e) the cost of any changes to the Working Drawings or
Tenant Improvements required by Applicable Law; (f) sales and use taxes and/or
applicable fees; (g) "Landlord's Supervision Fee," as that term is defined in
Section 2.10 of this Work Letter; (h) all other costs to be expended by Landlord
in connection with the construction of the Tenant Improvements; and (i) one-half
(1/2) of the costs of the demising walls between the Expansion Space and any
other tenant space in the Building's ground floor lobby.

        2.3    Building Specifications.    Landlord may establish specifications
for the Building-standard components to be used in the construction of the
Tenant Improvements in the Expansion Space (collectively, the "Building
Specifications"), which shall be available to Tenant upon request. Tenant shall
utilize materials and finishes that comply with the Building Specifications and
Tenant shall not substitute any such materials or finishes without Landlord's
prior written consent. Landlord may make changes to the Building Specifications
from time to time.

        2.3.1    Selection of Architect/Working Drawings.    Conditioned upon
Landlord's reasonable approval of a contract for services, Tenant shall retain
Ware Malcomb Architects or such other architect reasonably acceptable to
Landlord (the "Architect") to prepare the "Working Drawings," as that term is
defined in this Section 2.3.1 below. Landlord shall retain Landlord's designated
engineering consultants (the "Engineers") to prepare all plans and engineering

1

--------------------------------------------------------------------------------



working drawings relating to the structural, mechanical, HVAC/lifesafety,
electrical, plumbing, and sprinkler work in the Expansion Space. The plans and
drawings to be prepared by the Architect hereunder shall be known collectively
as the "Working Drawings" and the plans and drawings to be prepared by the
Engineers hereunder shall be known collectively as the "Engineering Drawings."
Notwithstanding that Landlord has retained the Engineers to prepare the
Engineering Drawings and that Landlord shall review the Working Drawings
required hereunder, Landlord shall have no liability whatsoever in connection
therewith and shall not be responsible for any omissions or errors contained in
the Working Drawings or the Engineering Drawings.

        2.3.2    Selection of Contractor.    Landlord shall retain a contractor
("Contractor") designated by Landlord and reasonably approved by Tenant to
construct the Tenant Improvements. The Contractor shall subcontract with
Landlord's designated subcontractors for any and all mechanical, electrical
plumbing, HVAC/lifesafety, and sprinkler systems. Tenant shall be permitted to
participate with Landlord in the process of selecting the Contractor.

        2.4    Final Space Plan.    Tenant and the Architect shall prepare the
final space plan for Improvements in the Expansion Space (collectively, the
"Final Space Plan"), which Final Space Plan shall include a layout and
designation of all offices, rooms and other partitioning, their intended use,
and equipment to be contained therein, and shall deliver the Final Space Plan to
Landlord for Landlord's approval or reasonable disapproval, which approval or
reasonable disapproval shall be delivered by Landlord to Tenant no later than
five (5) business days after Landlord's receipt of such Final Space Plan. If
Landlord reasonably disapproves of any portion of the Final Space Plan, the
parties shall meet, within five (5) days after Landlord's disapproval, to agree
upon revisions to be made to the Final Space Plan to meet the reasonable
satisfaction of Landlord. The Architect shall then revise the Final Space Plan
to the form agreed upon in such meeting and Landlord shall then approve or
reasonably disapprove the revised Final Space Plan in writing no later than five
(5) business days after Landlord's receipt of such revised Final Space Plan. If
Landlord shall again reasonably disapprove the revised Final Space Plan, the
parties will revise and review the Final Space Plan again in accordance with the
procedure set forth above until Landlord's reasonable approval is obtained.

        2.5    Final Working Drawings.    Tenant and the Architect shall
complete the architectural drawings for the Expansion Space, and the Architect
shall compile a fully coordinated set of architectural working drawings in a
form which is complete to allow subcontractors to bid on the work and to obtain
all applicable permits (collectively, the "Final Working Drawings") and shall
submit the same to Landlord for Landlord's approval or reasonable disapproval,
which approval or reasonable disapproval shall be delivered by Landlord to
Tenant no later than five (5) business days after Landlord's receipt of such
Final Working Drawings. If Landlord reasonably disapproves of any portion of the
Final Working Drawings, the parties shall meet, within five (5) days after
Landlord's disapproval, to agree upon revisions to be made to the Final Working
Drawings to meet the reasonable satisfaction of Landlord. The Architect shall
then revise the Final Working Drawings to the form agreed upon in such meeting.
Landlord shall then approve or reasonably disapprove the revised Final Working
Drawings no later than five (5) business days after Landlord's receipt of such
revised Final Working Drawings. If Landlord shall again reasonably disapprove
the revised Final Working Drawings, the parties will revise and review the Final
Working Drawings again in accordance with the procedure set forth above until
Landlord's reasonable approval is obtained.

        2.6    Approved Working Drawings.    The Final Working Drawings approved
by Landlord and Tenant and the Engineering Drawings shall be referred to herein
collectively as (the "Approved Working Drawings") and Tenant shall submit the
same to the appropriate governmental entities for all applicable building
permits necessary to allow the Contractor to pull the applicable building

2

--------------------------------------------------------------------------------



permits and commence and fully complete the construction of the Tenant
Improvements (the "Permits"). If Tenant desires any change, modification or
alteration in the Approved Working Drawings, Tenant must first obtain the prior
written consent of Landlord. Prior to commencing any change requested by Tenant
to the Approved Working Drawings, Landlord shall prepare and deliver to Tenant,
for Tenant's approval, a change order ("Change Order") setting forth the
additional time required to perform the change and the total cost of such
change, which shall include associated architectural, engineering and
Contractor's fees. If Tenant fails to approve such Change Order in writing
within two (2) business days after such delivery by Landlord, Tenant shall be
deemed to have withdrawn the Change Order and Landlord shall not proceed to
perform the change but will continue with construction in accordance with the
Approved Working Drawings.

        2.7    Time Deadlines.    Tenant shall cooperate with (i) the Architect,
the Engineers, and Landlord to complete all phases of the Working Drawings, the
Engineering Drawings and the permitting process, and (ii) the Contractor, for
approval of the "Cost Proposal," as that term is defined in Section 2.8, below,
in accordance with the dates set forth herein. Tenant shall meet with Landlord
on a weekly basis to discuss Tenant's progress in connection with the same. The
applicable dates for approval of items, plans and drawings and selection of a
contractor as described in this Work Letter are referred to herein as the "time
deadlines." Tenant agrees to comply with the time deadlines.

        2.8    Cost Proposal.    After the Approved Working Drawings are
approved by Landlord and Tenant, Landlord shall provide Tenant with a cost
proposal in accordance with the Approved Working Drawings, which cost proposal
shall include, as nearly as possible, the cost of all TI Allowance Items to be
incurred by Tenant in connection with the construction of the Tenant
Improvements (the "Cost Proposal"). Landlord does not guaranty the accuracy of
the Cost Proposal. Notwithstanding the foregoing, portions of the cost of the
Tenant Improvements may be delivered to Tenant as such portions of the Tenant
Improvements are priced by Contractor (on an individual item-by-item or
trade-by-trade basis), even before the Approved Working Drawings are completed
(the "Partial Cost Proposal"). Tenant shall either (i) approve and deliver the
Cost Proposal to Landlord within five (5) business days of the receipt of the
same (or, as to a Partial Cost Proposal, within two (2) business days of receipt
of the same), or (ii) notify Landlord within five (5) business days after
Tenant's receipt of the Cost Proposal (or Partial Cost Proposal, as the case may
be) that Tenant desires to revise the Approved Working Drawings to reduce the
amount of the Cost Proposal (or Partial Cost Proposal, as the case may be), in
which case such changes shall be made to the Approved Working Drawings only in
accordance with Section 2.7 above and the revised Working Drawings shall be
provided to the Contractor for repricing whereupon Landlord shall revise the
Cost Proposal (or Partial Cost Proposal, as the case may be) for Tenant's
approval. This procedure shall be repeated until the Cost Proposal (or Partial
Cost Proposal, as the case may be) is approved by Tenant. The date by which
Tenant has approved the Cost Proposal, or the last Partial Cost Proposal, as the
case may be, shall be known hereafter as the "Cost Proposal Delivery Date." The
total of all Partial Cost Proposals, if any, shall be known as the Cost
Proposal.

        2.9    Over-Allowance Amount.    The amount that is equal to the
difference between (i) the amount of the Cost Proposal and (ii) the amount of
the TI Allowance (less any portion thereof already disbursed by Landlord, or in
the process of being disbursed by Landlord, on or before the Cost Proposal
Delivery Date that is not otherwise included within the Cost Proposal) shall be
referred to herein as the "Over-Allowance Amount." Tenant shall pay to Landlord
(a) one-half (1/2) of such Over-Allowance Amount no later than ten (10) days
after the Cost Proposal Delivery Date and (b) the other one-half (1/2) of such
Over-Allowance Amount within ten (10) days after Landlord gives Tenant written
notice that the construction of the Tenant Improvements is completed. The
Over-Allowance Amount shall be disbursed by Landlord prior to the disbursement

3

--------------------------------------------------------------------------------



of any then remaining portion of the TI Allowance, and such disbursement shall
be pursuant to the same procedure as the TI Allowance. In the event that after
the Cost Proposal Delivery Date, any revisions, changes, or substitutions shall
be made to the Construction Drawings or the Tenant Improvements, any additional
costs which arise in connection with such revisions, changes or substitutions
shall be paid by Tenant to Landlord as an addition to the Over-Allowance Amount
as follows: (1) one-half (1/2) of such additional amount within five (5) days
after Landlord's invoice therefor and (2) the remaining one-half (1/2) of such
additional amount within five (5) days following Tenant's receipt of Landlord's
written notice that the work to which the change order applies is complete. In
addition, upon Landlord's determination of the actual costs incurred by or on
behalf of Landlord for the TI Allowance Items, Tenant shall pay Landlord the
amount, if any, by which such actual costs exceed the sum of the TI Allowance
and the Over-Allowance Amount within fifteen (15) days after being billed
therefor, or Landlord may, at its election, require that Tenant deposit with
Landlord the full amount of such excess prior to Landlord's delivery of the
Expansion Space to Tenant. No portion of the TI Allowance shall be used to pay
Tenant or Tenant's agents, contractors or employees, unless and until Landlord's
contractors and any other persons and entities employed by or under contract
with Landlord have been paid in full.

        2.10    Landlord Supervision.    Landlord shall independently retain
Contractor to construct the Tenant Improvements in accordance with the Approved
Working Drawings and the Cost Proposal and Landlord shall supervise the
construction by Contractor, and Tenant shall pay a construction supervision and
management fee (the "Landlord Supervision Fee") to Landlord (or its agent) in an
amount equal to the product of (i) four percent (4%) and (ii) the Over-Allowance
Amount.

        2.11    Contractor's Warranties and Guaranties.    Landlord hereby
assigns to Tenant all warranties and guaranties by Contractor relating to the
Tenant Improvements, and Tenant hereby waives all claims against Landlord
relating to, or arising out of the construction of, the Tenant Improvements.

        3.    Completion of the Tenant Improvements.    

        3.1    Intentionally Omitted.    

        3.2    Intentionally Omitted    

        3.3    Tenant's Entry Into the Expansion Space Prior to Substantial
Completion.    Provided that Tenant and its agents do not interfere with, or
delay, Contractor's work in the Building and the Expansion Space, Contractor
shall allow Tenant access to the Expansion Space prior to the substantial
completion of the Expansion Space for the purpose of Tenant installing
overstandard equipment or fixtures (including Tenant's data and telephone
equipment) in the Expansion Space. Prior to Tenant's entry into the Expansion
Space as permitted by the terms of this Section 3.3, Tenant shall submit a
schedule to Landlord and Contractor, for their approval, which schedule shall
detail the timing and purpose of Tenant's entry. Tenant shall hold Landlord
harmless from and indemnify, protect and defend Landlord against any loss or
damage to the Building or Expansion Space and against injury to any persons
caused by Tenant's actions pursuant to this Section 3.3.

        3.4    Tenant's Representative.    Tenant has designated Rhonda Gardner
as its sole representatives with respect to the matters set forth in this Work
Letter, each of whom shall have full authority and responsibility to act on
behalf of the Tenant as required in this Work Letter.

        3.5    Landlord's Representative.    Landlord has designated Gardiner
Hammond as its sole representatives with respect to the matters set forth in
this Work Letter, each of whom, until further notice to Tenant, shall have full
authority and responsibility to act on behalf of the Landlord as required in
this Work Letter.

4

--------------------------------------------------------------------------------



        3.6    Time of the Essence.    Unless otherwise indicated, all
references herein to a "number of days" shall mean and refer to calendar days.
In all instances where Tenant is required to approve or deliver an item, if no
written notice of approval is given or the item is not delivered within the
stated time period, at Landlord's sole option, at the end of said period the
item shall automatically be deemed approved or delivered by Tenant and the next
succeeding time period shall commence.

        3.7    Tenant's Lease Default.    Notwithstanding any provision to the
contrary contained in this Lease, if an Event of Default as described in
Section 16 of the Lease or this Work Letter has occurred at any time on or
before the substantial completion of the Expansion Space or if a circumstance
exists that with the giving of notice, the lapse of time, or both, would
constitute an Event of Default under the Lease, then (i) in addition to all
other rights and remedies granted to Landlord pursuant to this Lease, Landlord
shall have the right to withhold payment of all or any portion of the TI
Allowance and/or Landlord may cause Contractor to cease the construction of the
Expansion Space, and (ii) all other obligations of Landlord under the terms of
this Work Letter shall be suspended until such time as such default is cured
pursuant to the terms of this Lease.

        3.8    Tenant's Agents.    All of Tenant's agents, contractors, and
subcontractors performing work in, or in connection with, the Expansion Space
(collectively as "Tenant's Agents"), shall be subject to Landlord's reasonable
approval and, if deemed necessary by Landlord to maintain harmony among other
labor at the real property or if required by law or any agreement to which
Landlord is bound, shall be union labor.

        3.9    Tenant's Architect's Insurance.    Prior to Tenant's Architect
performing any services in connection with the Tenant Improvements, the Final
Space Plan, or the Working Drawings, Tenant shall deliver to Landlord
certificates evidencing that Tenant's Architect has in force, with insurance
companies reasonably acceptable to Landlord, (i) Professional Liability
Insurance with limits of not less than Five Million Dollars ($5,000,000) per
claim and annual aggregate, with a retention of not more than Fifty Thousand
Dollars ($50,000) per claim and an inception date or a retroactive date
coinciding with or prior to the earlier of the Effective Date or the date of
first performance of Tenant's Architect's services, (ii) Workers Compensation
Insurance as required by state and federal statutes with Employer's Liability
Insurance with limits of not less than One Million Dollars ($1,000,000) for
bodily injury by accident and One Million Dollars ($1,000,000) for bodily injury
by disease, (iii) Commercial General Liability Insurance in the amount of not
less than One Million Dollars ($1,000,000) per occurrence, One Million Dollars
($1,000,000) annual general aggregate, and (iv) Commercial Automobile Liability
Insurance for all owned and non-owned automobiles utilized in connection with
the services performed under the Tenant's Architect contract in the amount of
not less than One Million Dollars ($1,000,000) combined single limit for bodily
injury and property damage combined. All such insurance required by this
Section 3.9 shall be maintained for the entire period during which services are
performed under Tenant's Architect's contract, with the exception of the
Professional Liability Insurance policy which shall be maintained in force for
at least one (1) year following substantial completion of the Tenant
Improvements. Thereafter, during the second (2nd) and third (3rd) years
following substantial completion of the Tenant Improvements, Tenant's Architect
shall maintain Professional Liability Insurance with limits of not less than One
Million Dollars ($1,000,000.00) annual aggregate, on a claims made basis, during
such second (2nd) and third (3rd) years after substantial completion of the
Tenant Improvements, so long as such insurance is reasonably available under
standard policies at rates comparable to those in effect as of the date of such
substantial completion. Landlord shall be named as an additional insured on all
required Commercial General Liability policies of Tenant's Architect, and the
required certificate of insurance shall include an additional insured
endorsement ISO form number CG 20 10 11 85, or equivalent, evidencing such
additional insured

5

--------------------------------------------------------------------------------



status. All insurance of Tenant's Architect will be primary as respects any
insurance of Landlord, which insurance shall be non-contributing.

        3.10    Insurance Requirements.    All of Tenant's Agents shall carry
liability and Products and Completed Operation Coverage insurance, each in
amounts not less than One Million Dollars ($1,000,000.00) per incident, One
Million Dollars ($1,000,000.00) in aggregate, and in form and with companies as
are required to be carried by Tenant as set forth in Section 9.2 of the Lease,
and the policies therefor shall insure Landlord and Tenant, as their interests
may appear, as well as Landlord's contractor, and shall name as additional
insureds all mortgagees of the real property or any other party designated by
Landlord. All insurance maintained by Tenant's Agents shall preclude subrogation
claims by the insurer against anyone insured thereunder. Such insurance shall
provide that it is primary insurance as respects the Landlord and that any other
insurance maintained by Landlord is excess and noncontributing with the
insurance required hereunder.

6

--------------------------------------------------------------------------------






SCHEDULE 1 TO EXHIBIT B

BUILDING PLANS AND SPECIFICATIONS

WESTMINSTER

BASE BUILDING CORE AND SHELL


Parking Stalls:   Parking is provided at 4.1 spaces per 1,000 square feet of
rentable building area.
Parking Lot Lighting:
 
Parking lot lighting is provided, designed to supply an average to minimum ratio
of approximately 1.0 foot candles/SF.
Sitework:
 
Asphalt concrete paving in all traffic and parking areas, concrete curb and
gutter per approved development plans.
Landscaping:
 
Landscape planting materials and irrigation of all planting areas per approved
development plans.
Building Structure:
 
Precast concrete frame with precast concrete floor and roof structure and
approximately 4-inch concrete topping slab.
Floor Loading Criteria:
 
Live load is approximately 50 psf in general office area, with approximately 100
psf at corridor and interior office area immediately adjacent to corridor.
Partition load is approximately 20 psf.
Ceiling Heights:
 
Clear ceiling heights are approximately 12'-2" feet at ground floor tenant
areas, and approximately 9'-2" at floors 2, 3, 4 and 5 tenant areas. Typical
structure to structure clearance is approximately 14.5 feet at ground floor
14'-8" from floor to bottom of "T" at ground floor, and 11'-8" approximately
11.5 feet from floor to bottom of "T" at floors 2, 3, 4 and 5. Clearances may be
12 inches less at beam locations.
Building Skin:
 
Precast architectural concrete spandrel panels with continuous glazing in
between. Full height glazing at most locations. See elevation drawings for
detail.
Roofing:
 
60 mil EPDM roof membrane, ballasted, over 2.6" rigid polyisocyanruate board.
R-value of 19.
Perimeter Walls:
 
Perimeter, exterior walls to be insulated only, no drywall.
Core Service Areas:
 
1. Sound attenuation is provided to meet NC35 levels.     2. Janitor's closet
provided on each floor.     3. Finished doors provided for all service rooms.  
  4. Door frames to be anodized aluminum for all core doors.    

5. One drinking fountain location each floor, with two fountains, one meeting
ADA requirements.


Rest Rooms:
 
Rest rooms to have ceramic tile on floors, and full height on wet walls. Toilet
partitions to be ceiling hung stainless steel. Vanity tops to be granite.
Restrooms to be ADA compliant.
Shower Facilities:
 
Ground floor restrooms to include two shower stalls each in men's and women's.
One shower stall in each to be ADA compliant.

1

--------------------------------------------------------------------------------




Telephone Room:
 
Main telephone/fiber optic room provided at ground floor, approximately 20 feet
by 10 feet. Conduit to be stubbed into room for telephone and 3 possible fiber
optic providers. Approximately 6 foot by 9 foot communications rooms provided on
floors 2, 3, 4 and 5.
Elevators:
 
Hydraulic elevators, 3,500 lb. capacity provided. Interior cab height to be
approximately 10 feet, with suspended ceiling at approximately 9 feet. Finishes
will be compatible with main lobby. Freight elevator to be supplied with
protective blankets. Waiting time will be average of 27-29 seconds, with 5
minute handling capacity of 13% of building population (upper floors only).
Elevators to be ADA compliant, and provided with emergency telephones.
Fire Protection:
 
Complete fire sprinkler system in accordance with applicable codes for office
occupancy. Fireproofing of the Building's structural steel as specified on the
structural plans for the Building as approved by the City of Westminster (a copy
of which plans Tenant acknowledges receiving).
Plumbing Systems:
 
Complete plumbing system for domestic water service, sanitary sewer service, and
roof drainage. Water and sanitary systems will be accessible to tenant areas for
future connections for convenience sinks and other uses.
HVAC:
 
HVAC system is provided with rooftop units, total capacity approximately 460
tons, of approximately 350 sf per ton. Primary trunk ducts and exterior zone VAV
boxes provided at approximately 1 per 1,100 SF. Exterior zone VAV boxes are
provided with electric reheat. No distribution ducting or diffusers are included
at these exterior zone boxes.
 
 
Energy management system provided, with remote computer monitoring capability.
Tenant metering capability also included in system.
 
 
HVAC Design criteria for cooling load allowed include the following:
 
 
2 watts per SF for lighting;     1.5 watts per SF for office equipment     150
SF per person.
Electrical Service:
 
The building is provided with primary electrical service, 277/480 volts, 3
phase, with main disconnects in the main electrical room on the first floor.
Electrical distribution panel rooms are provided two per floor adjacent to
stairwells.
 
 
Electrical service will provide total capacity of 27 watts per square foot,
generally allocated as follows:
 
 
15 watts per SF for HVAC loads;     3 watts per SF for lighting;     6.5 watts
per SF for tenant equipment loads;     2.5 watts per SF spare power;

2

--------------------------------------------------------------------------------



    A pad area for a future generator to be included in the building shell.
Fire Alarm:
 
Fire alarm panel is provided, including fire alarm devices as required by code
in core and common areas.
Security:
 
A card access system to be provided at the main entry doors of the building.
Elevator card access also to be available based on tenant needs (but at Tenant's
sole cost and expense).

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5.2



THIRD AMENDMENT TO LEASE
R E C I T A L S
A G R E E M E N T
EXHIBIT A OUTLINE OF EXPANSION SPACE
EXHIBIT B
TENANT WORK LETTER
SCHEDULE 1 TO EXHIBIT B BUILDING PLANS AND SPECIFICATIONS WESTMINSTER BASE
BUILDING CORE AND SHELL
